                         United States District Court for the Western District of Texas
                                                 Austin Division

     Sam Kirsch,                                    §
            Plaintiff,                              §
                                                    §      Case no. 1:20-cv-01113-RP
     v.                                             §
                                                    §
     City of Austin and                             §
     Officer Rolan Roman Rast,                      §
             Defendants.                            §

                                     Plaintiff’s First Amended Complaint

     To the Honorable Court:

I.        Introduction

             This is a lawsuit about Officer Rolan Roman Rast who shot Plaintiff Sam Kirsch in the

     face to punish him for participating in a peaceful protest against police brutality on Interstate

     35. Officer Rast shot Sam in the head with a so-called “less lethal” projectile moments after

     Sam had been peacefully exercising his constitutional right to assemble with like-minded

     people and protest the government. Shockingly, Officer Rast shot Sam while Sam was following

     police commands to disburse and after Sam had stopped protesting and had already left the

     highway.

             This lawsuit is also about the City of Austin’s appalling response to protests—especially

     its pattern of violently violating demonstrators’ civil rights—during the weekend of May 30-31,

     2020. The City compounded its mishandling of the situation by failing to investigate or attempt

     to deter further misconduct by Officer Rast and other police. Sam described the events of May

     31 in detail at a City Council meeting attended by the police chief and his assistant chiefs on

     June 4. A month later, on July 2, Austin police denied knowing anything about Sam or his injury.


                                                                                                         1
            Finally, based on multiple credible sources, the City caused severe injuries by allowing

its stockpile of “less-lethal” munitions to expire, and thus harden, and then arming its police

with these expired munitions for crowd control during peaceful demonstrations.


                                                         Table of Contents
  I.     Introduction ....................................................................................................................... 1
  II. Parties ................................................................................................................................ 3
  III. Jurisdiction ......................................................................................................................... 3
  IV. Venue ................................................................................................................................. 3
  V. Facts ................................................................................................................................... 3
       A.       Officer Rast shot Sam Kirsch even though Sam was doing nothing wrong.................. 3
       B.       At best, the City tried to ignore what happened to Sam. ............................................ 9
       C.       Other protesters were also severely injured. ............................................................ 11
  VI. Claims ............................................................................................................................... 13
       A.     Officer Rast violated Sam Kirsch’s First Amendment rights when he shot Sam in
       retaliation for protesting police misconduct. ...................................................................... 13
       B.    Officer Rast violated Sam Kirsch’s Fourth and Fourteenth Amendment rights when
       he shot Sam without justification........................................................................................ 13
       C.   Officer Rast acted with such impunity and reckless disregard for civil rights, this case
       warrants damages that will deter this type of misconduct in the future. ........................... 14
       D.   The City of Austin’s policy of using excessive violence to control demonstration
       crowds violated protesters’ First, Fourth, and Fourteenth Amendment rights. .................. 14
       E. The City was negligent when it used expired munitions against protesters. ................ 15
  VII. Damages........................................................................................................................... 16
  VIII. Request for jury trial ........................................................................................................ 16
  IX. Prayer ............................................................................................................................... 16




                                                                                                                                              2
II.       Parties

              1.      Sam Kirsch is a resident of Austin, Texas.

              2.     The City of Austin is a Texas municipal corporation in the Western District of

       Texas. Brian Manley is Austin’s policymaker when it comes to policing.

              3.     Officer Rolan Roman Rast is the Austin police officer who shot Sam.

III.      Jurisdiction

              4.      This Court has federal question subject matter jurisdiction over this 42 U.S.C. §

       1983 lawsuit under 28 U.S.C. § 1331.

              5.      This Court has general personal jurisdiction over Officer Rast because he works

       and lives in Texas. The City of Austin is subject to general personal jurisdiction because it is a

       Texas municipality.

              6.      This Court has specific personal jurisdiction over Officer Rast and the City

       because this case is about their conduct that occurred here in Austin, Texas.

IV.       Venue

              7.      Under 28 U.S.C. § 1391(b), the Western District of Texas is the correct venue for

       this lawsuit because the events described above and below occurred in Austin.

V.        Facts

          A. Officer Rast shot Sam Kirsch even though Sam was doing nothing wrong.

              8.      On May 31, 2020 at 4:00pm, Sam Kirsch was peacefully exercising his

       constitutional right to assemble and protest the government. This picture from KXAN shows

       Sam sitting in the northbound lanes of Interstate 35 adjacent to Austin police headquarters

       with a large crowd of peaceful protesters:



                                                                                                            3
       9.      At 4:00 pm, Austin police began tear gassing the protesters. Moments later

police began ordering demonstrators to clear the highway and simultaneously began shooting

so-called “less lethal” projectiles at various protestors. This screenshot of drone video shows




                                                                                                  4
the scene when the tear gas started:




       10.     In response to the tear gas, Sam, like everyone else, scrambled to get off the

highway. He opened an umbrella he had in his backpack and held it on the side of his body that

was closest to the police for protection as he ran:




                                                                                                5
       11.    As Sam ran up the steep grassy median between the northbound lanes of the

Interstate and the northbound frontage road, he turned and looked back over his shoulder. In

doing so, he lowered his umbrella, and, in that moment, Officer Rast shot him in the head. Sam

fell forward and downhill onto the ground when he was shot:




       12.    Multiple protesters who had been running up the hill to escape the shooting,

turned back to help Sam who was bleeding profusely and was blinded. The group of Good

Samaritans worked together to get Sam up the hill and further away from police:




       13.    One of the Good Samaritans pulled her car adjacent to where the group was

tending to Sam and the group loaded Sam into the back seat. Two women drove Sam to the

emergency room at Dell Seton Medical Center.

                                                                                               6
       14.     Sam was admitted to the hospital and underwent the first of his three surgeries

to date (there will likely be more surgeries to try to preserve Sam’s remaining eyesight). These

pictures of Sam’s skull taken on May 31, 2020 show the hole that Officer Rast shot into Sam’s

orbital cavity and cheekbone:




       15.     Sam’s surgeon made this mold of Sam’s face to practice fitting the metal

implants before Sam underwent Open Reduction Internal Fixation (ORIF) surgery on June 9 (the

second of Sam’s three surgeries to date):




                                                                                                   7
This is an image of Sam’s face with the metal implants after the ORIF surgery on June 9:




       16.     The metal implants in Sam’s face are permanent. The structure of Sam’s face and

his eyesight will never fully heal. Officer Rast’s excessive and unjustified use of force

permanently disabled Sam.

       17.     On May 31, Texas Tribune journalists collected spent munitions fired by Austin

police at demonstrators, including Sam, that day:




https://www.texastribune.org/2020/06/03/texas-police-force-protests-george-floyd/.


                                                                                                8
       18.       Austin police Chief Brian Manley later identified the types of munitions that he

ordered his officers to carry and use on May 31. Under questioning from the Austin City

Council—and referring to the picture of expended projectiles collected by Texas Tribune

journalists (above)—he stated:

       And then since you've got these pictures up here, what I see is the 12-gauge
       munition is the one on the direct left. That is a foam baton round, and so that --
       rubber bullets are -- and I guess maybe it's a misnomer -- rubber bullets are also
       from a 12-gauge shotgun something you do as a skip round into the answering or
       something. That is a foam baton round that we also have access and use of. That's
       what that larger one is that's being held there. And then of course the one in the
       middle is a gas can, and I don't know whether that is smoke or whether that was
       the cs can.

https://www.austintexas.gov/edims/document.cfm?id=341786 (Transcript Austin City Council,

June 4, 2020).

       19.       Upon information and belief, Officer Rast shot Sam with a 40mm “foam baton”

round or a 12-gage round filled with lead pellets.

       20.       Upon information and belief, the City armed its police on May 30 and May 31 with

expired munitions which had hardened over time and thus caused more severe injuries than

munitions used within the manufacturers’ recommended time frames.

   B. At best, the City tried to ignore what happened to Sam.

       21.       At the same City Council meeting where Brian Manley gave the testimony above,

Sam testified in detail about what happened to him:

       >> The next speaker is Samuel kirsch. You have three minutes.
       >> Sam: Hello. This is Sam. Can you all hear me?
       >> Yes.
       >> Sam: Hello?
       >> Mayor Adler: Yes. Please proceed.
       >> Sam: Okay, thank you. First of all, I want to thank mayor Adler and the city
       council for allowing me to speak today. So I was peacefully protesting on Sunday,
       may 31st, in solidarity with black lives matter. When I was near I-35, police started

                                                                                                    9
       using what I believe was smoke grenades, which is when I started running away.
       While I was on the grass, while I was running away, I was shot with what I believe
       to be either a rubber bullet or a beanbag. I was hit in my face. If I were not wearing
       sunglasses at the time, I have no doubt in my mind that I would be blind right now.
       I immediately hit the ground and was dragged away by fellow protesters and I was
       rushed to the hospital. There was blood all over my chest, and my hands. It felt
       like a war zone. I did not know what was going on, and it all happened extremely
       quickly. The damage that I took was a very large laceration due to the cut from the
       sunglasses, from the bullet hitting them. I suffered a broken nose. I believe it was
       also five or six broken bones near my upper cheek and the bone supporting my
       eye. I also have hopefully temporary retinal bruising. I have to undergo another
       surgery in a week. That surgery is risky, because I will be getting multiple titanium
       plates to support my eye. There's a risk for the -- for my body to reject those
       plates. There's a risk for infection with those plates. There's also a risk of going
       blind from the surgery, because when they do the surgery, they have to make an
       incision in my lower left eyelid. And there's also a significant risk, I was told by an
       ophthalmologist, of permanent vision loss, either temporary or -- either partial or
       permanent, even if the surgery goes well. I'm currently unable to eat anything
       except pureeed food, I have to drink through a straw. I have double vision, I have
       no depth perception, I am in enormous pain, both physically, emotionally and
       soon to be financially. And I would like to thank some of those councilmembers
       that have called out the police chief for not showing his face, and for not having
       sufficient answers to using these, quote unquote, less lethal rounds on people,
       protesters. I think it was wrong in any scenario. So I'm open to any questions if
       you have them. And thank you for allowing me to speak today.

https://www.austintexas.gov/edims/document.cfm?id=341786 (Transcript Austin City Council,

June 4, 2020).

       22.       Brian Manley and his assistant chiefs attended the June 4 City council

meeting and heard straight from Sam about what had happened. Nonetheless, Austin

police denied having even heard of Sam Kirsch or his injury one month later, on July 2.

       23.       It was over another month before police investigators even spoke to Sam.

At Sam’s police interview on August 13, the lead investigator (despite having the drone

footage and Sam’s hospital records) stated that he did not yet have probable cause to

investigate any police officer for injuring Sam. The lead investigator expressed his


                                                                                                 10
skepticism that Sam’s injuries were caused by an Austin police officer and he attempted

to have Sam implicate other protesters in his injury instead.

   C. Other protesters were also severely injured.

       24.     A group of emergency room doctors who had treated Austinites injured by police

on May 30 and May 31 at Dell Seton Medical Center, published an op-ed in The New England

Journal of Medicine about their observations. The doctors unequivocally concluded that these

munitions should not be used for crowd control, stating:

       In Austin, Texas, tensions culminated in 2 days of vigorous protest, during which
       police used beanbag munitions for crowd control, resulting in numerous clinically
       significant injuries.
       ...
       At the closest level 1 trauma center, located blocks from the protests in Austin,
       we treated 19 patients who sustained beanbag injuries over these 2 days.
       ...
       Four patients had intracranial hemorrhages. One patient presented with a
       depressed parietal skull fracture with associated subdural and subarachnoid
       hemorrhages, leading to emergency intubation, decompressive craniectomy, and
       a prolonged stay in the intensive care unit. Another patient presented with a
       depressed frontal bone fracture with retained beanbag, which was treated with
       an emergency craniotomy and cranioplasty.
       ...
       Although our report reflects the experience at only one center during a short
       period and we cannot determine the frequency of injuries when these munitions
       are used, these findings highlight the fact that beanbag munitions can cause
       serious harm and are not appropriate for use in crowd control. Beanbag rounds
       have since been abandoned by our local law enforcement in this context.

https://www.nejm.org/doi/full/10.1056/NEJMc2025923. The doctors listed Sam’s

injuries among the most serious head injuries:




                                                                                           11
12
VI.      Claims

         A. Officer Rast violated Sam Kirsch’s First Amendment rights when he shot Sam in
            retaliation for protesting police misconduct.

               25.   Sam Kirsch incorporates sections I through V above into his First Amendment

      claim.

               26.   Sam brings this claim under 42 U.S.C. § 1983.

               27.   Sam exercised his right to free speech and his right to assemble with other

      demonstrators to protest police brutality on May 31, 2020.

               28.   Officer Rast shot Sam because Sam was protesting Austin police and other police

      departments around the country for their habitual use of excessive force. Officer Rast was

      acting under color of law when he shot Sam as retribution for Sam exercising his First

      Amendment rights. Officer Rast was acting under color of law when he directly and proximately

      caused Sam’s injuries.

         B. Officer Rast violated Sam Kirsch’s Fourth and Fourteenth Amendment rights when he
            shot Sam without justification.

               29.   Sam Kirsch incorporates sections I through VI.A above into his Fourth and

      Fourteenth Amendment claims.

               30.   Sam brings this claim under 42 U.S.C. § 1983.

               31.   Officer Rast was acting under color of law when he shot Sam as he scrambled to

      disburse. Officer Rast shot Sam even though Sam did not pose a danger to anyone and after

      Sam had complied with police commands and left the highway.




                                                                                                   13
   C. Officer Rast acted with such impunity and reckless disregard for civil rights, this case
      warrants damages that will deter this type of misconduct in the future.

         32.      Sam Kirsch incorporates sections I through VI.B above into his punitive damages

claim.

         33.      Officer Rast’s actions and conduct were egregious, reckless, and endangered

numerous peaceful protesters and bystanders. Sam seeks punitive damages to deter this type

of retaliation and excessive force against protesters who demonstrate against police brutality in

the future.

   D. The City of Austin’s policy of using excessive violence to control demonstration crowds
      violated protesters’ First, Fourth, and Fourteenth Amendment rights.

         34.      Sam Kirsch incorporates sections I through VI.C above into his Monell claim.

         35.      Sam brings this claim under 42 U.S.C. § 1983.

         36.      Austin had these policies, practices, and customs on May 30-31, 2020:

               a. Using dangerous kinetic projectiles that caused severe and permanent injuries to
                  control peaceful demonstrations,

               b. Using excessive force against non-violent demonstrators,

               c. Failing to adequately train officers regarding civil rights protected by the United
                  States Constitution,

               d. Failing to adequately train officers in crowd control during non-violent protests,

               e. Failing to adequately supervise officers doing crowd control during non-violent
                  protests,

               f. Failing to intervene to stop excessive force and civil rights violations by its
                  officers during non-violent protests,

               g. Failing to investigate excessive violence by its officers against peaceful
                  protesters, and

               h. Failing to adequately discipline officers for—and deter officers from—using
                  excessive force and violating protesters’ civil rights during demonstrations.

                                                                                                    14
       37.     The City and Brian Manley knew about these policies and directed Austin police

to comply with them. The City and Brian Manley developed and issued these policing policies

with deliberate indifference to Sam’s and other peaceful demonstrators’ civil rights.

       38.     The City and Brian Manley were aware of the obvious consequences of these

policies. Implementation of these policies made it predictable that Sam’s constitutional rights

would be violated in the manner they were, and the City and Brian Manley knew that was likely

to occur. It was obvious that these policies would injure more people on May 31 because they

injured so many people on May 30. The City and Brian Manley condoned and ratified the civil

rights violations and the conduct that caused injuries on May 30 by continuing to mandate the

same policies on May 31.

       39.     These polices were the moving force behind Officer Rast’s violation of Sam’s civil

rights and thus, proximately caused Sam’s severe injury and permanent disability.

   E. The City was negligent when it used expired munitions against protesters.

       40.     Sam Kirsch incorporates sections I through VI.D above into his negligence claim.

       41.     The City had a duty to every Austinite, including Sam, to maintain and keep its

stockpiles of police equipment functional and up to date. The City had a duty to Sam and every

other protester not to arm its police with expired munitions that become more dangerous with

age when its police were sent to control crowds during demonstrations. Nonetheless, upon

information and belief, the City knowingly armed its police with expired munitions on May 30

and May 31, 2020 and thus breached its duty to Austinites including Sam.

       42.     Upon information and belief, Sam’s injuries were more serious because the

projectile was expired and had hardened. Upon information and belief, the City’s failure to


                                                                                                  15
        maintain unexpired munitions stores and the deliberate decision to use expired munitions

        against Sam and other protesters directly and proximately caused Sam’s injuries.

VII.       Damages

               43.     Sam Kirsch incorporates sections I through VI above into this section on

        damages.

               44.     Sam seeks recovery for all of his damages including past and future pain, past

        and future mental anguish, past and future disfigurement, past and future physical impairment,

        past and future loss of enjoyment of life, past and future medical expenses, past and future lost

        income, past and future loss of consortium, past and future loss of services, miscellaneous

        other economic damages including out-of-pocket expenses, pre and post judgment interest,

        attorney’s fees, expenses, and costs.

VIII.      Request for jury trial

              45.      Plaintiff requests a jury trial.

 IX.       Prayer

               46.     For all these reasons, Sam Kirsch requests that the City of Austin and Officer Rast

        be summoned to appear and answer Sam’s allegations. After a jury trial regarding his claims,

        Sam seeks to recover the damages listed above in an amount to be determined by the jury and

        any other relief to which he is entitled.

                                                            Respectfully submitted,
                                                            Hendler Flores Law, PLLC




                                                            ____________________________
                                                            Rebecca Webber

                                                                                                        16
                                                    rwebber@hendlerlaw.com
                                                    Scott M. Hendler
                                                    shendler@hendlerlaw.com

                                                    HENDLER FLORES LAW, PLLC
                                                    1301 West 25th Street, Suite 400
                                                    Austin, Texas 78705
                                                    Telephone: 512-439-3202
                                                    Facsimile: 512-439-3201

                                                    Attorneys for Plaintiff




                                   CERTIFICATE OF SERVICE
       I certify that Plaintiff’s First Amended Complaint was filed on January 21, 2021 via the
Court’s CM/ECF which will serve all counsel of record.



                                             ____________________________
                                             Rebecca Ruth Webber




                                                                                                  17
